Case 1:16-cv-03311-ELH Document 125-10 Filed 11/25/20 Page 1 of 13




                       EXHIBIT 10
     Case 1:16-cv-03311-ELH Document 125-10 Filed 11/25/20 Page 2 of 13



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT COURT OF MARYLAND

MARYLAND SHALL ISSUE, INC., et al., *

         Plaintiffs,                           *

         v.                                    *         Civil Case No. 16-cv-3311-ELH

LAWRENCE HOGAN, et al.,                        *

         Defendants.                           *

*        *      *   *   *    *   *    *   *     *   *   *                               *     *
               DECLARATION OF CAPTAIN ANDREW J. ROSSIGNOL

         I, Captain Andrew J. Rossignol, under penalty of perjury, declare and state:

         1.     I am a Captain in the Maryland State Police (“MSP”). I am more than 18

years of age and am competent to testify, upon personal knowledge, to the matters stated

below.

         2.     I have been a sworn officer with MSP since 2000. During the past 20 years,

I have served in a variety of MSP units. Since September, 2018, I have served as

Commander of the Licensing Division.

         3.     As the Commander of the Licensing Division, I manage and oversee all day-

to-day operations of the sworn and civilian personnel within the Licensing Division’s

Firearms Services Section and Professional Licensing Section. Within the Firearms

Services Section is the Handgun Qualification License (“HQL”) Unit, Firearms

Registration Unit, Handgun Permit Unit, and the Inspection and Compliance Billing Unit.

         4.     The HQL Unit of the Firearms Services Section is responsible for processing

HQL applications and is comprised of 36 sworn troopers and 16 civilian personnel.
      Case 1:16-cv-03311-ELH Document 125-10 Filed 11/25/20 Page 3 of 13



       5.     Attached hereto as Exhibit 1 is a chart derived from the records of the

Licensing Division showing the number of HQL applications and Firearms Registration

Applications (“FRS”) for the State of Maryland for calendar years 2017, 2018, 2019 and

the first 9 months of 2020.

       6.     As reflected on Exhibit 1, the total number of transfers of regulated firearms

in the State of Maryland in 2018 was 53,544, or an average of 1,030 per week. In 2019,

the total number of transfers of regulated firearms in the State of Maryland was 53,726, or

an average of 1,033 per week. In the first 39 weeks of 2020, the total number of transfers

of regulated firearms in the State of Maryland was 71,548, or an average of 1,835 per week.

       7.     In 2018, the Licensing Division received 21,727 HQL applications, or an

average of 417 HQL applications each week. Only 641 of the 21,727 HQL applications

received in 2018 were denied.

       8.     In 2019, the Licensing Division received 20,083 HQL applications, or an

average of 386 HQL applications each week. Only 769 of the 20,083 HQL applications

received in 2019 were denied.

       9.     In the first 39 weeks of 2020, the Licensing Division received 46,903 HQL

applications, or an average of 1,203 HQL applications each week. Only 1,413 of the 46,903

HQL applications received in the first 39 weeks of 2020 were denied.

       10.    I have reviewed the Declaration of Captain Andy Johnson dated August 15,

2018 and submitted in the case in support of the defendants’ Motion for Summary

Judgment filed on August 17, 2018.



                                             2
      Case 1:16-cv-03311-ELH Document 125-10 Filed 11/25/20 Page 4 of 13



       11.    Since Captain Johnson’s 2018 declaration, there have been some changes in

the manner in which the Licensing Division handles HQL applications and issues HQLs to

successful applicants.

       12.    The four-hour training sessions, which were formally conducted in a live

classroom setting, are now conducted by way of a real time, bi-directional audio and video

connection. A true and correct copy of MSP Bulletin LD-HQL-20-002 announcing this

change is attached to this declaration as Exhibit 2.

       13.    In addition, effective October 1, 2020, the Licensing Division no longer

prints and issues physical HQL license cards. Instead, the Licensing Division is in the

process of transitioning to a system to provide an electronic license to successful HQL

applicants. I expect the electronic licensing system to be in place by early 2021. In the

meantime, the Licensing Division is issuing letters to successful HQL application in lieu

of the printed and laminated cards that were issued through September 30, 2020. A true

and correct copy of MSP Bulletin LD-HQL-20-003 announcing this change is attached to

this declaration as Exhibit 3.

       14.    Captain Johnson left his position as Commander of the Licensing Division

in September, 2018 and I succeeded him as Commander at that time.

       15.    During my tenure as Commander of the Licensing Division, every properly

completed HQL application that has been submitted to MSP has been processed and

formally approved or disapproved within 30 days of being submitted to MSP.




                                              3
Case 1:16-cv-03311-ELH Document 125-10 Filed 11/25/20 Page 5 of 13
Case 1:16-cv-03311-ELH Document 125-10 Filed 11/25/20 Page 6 of 13




             Declaration Exhibit 1
              Case 1:16-cv-03311-ELH Document 125-10 Filed 11/25/20 Page 7 of 13



Licensing Division        2017     2018     2019     2020      2017     2018     2019     2020    Current
Weekly (39) Report        Totals   Totals   Totals   Totals   Weekly   Weekly   Weekly   Weekly    Week
09/25/2020 through                                             Avg.     Avg.     Avg.     Avg.     Totals
10/1/2020                                                                                         (2020)
FRS Total Apps Received   51,851   53,544 53,726     71,548    997     1,030    1,033    1,835    2,455

FRS Disapprovals           175      206      245      424      3.4       4       4.7      10.9      19


HQL New                   23,888   21,727 20,083     46,903    459     417.8    386.2    1,203    1,854

HQL “New Resident” Apps      0       0        0       890       0        0        0       22.8      19

HQL Disapprovals           566      641      769     1,413     10.9     12.3     14.8     36.2      54
Case 1:16-cv-03311-ELH Document 125-10 Filed 11/25/20 Page 8 of 13




             Declaration Exhibit 2
             Case 1:16-cv-03311-ELH Document 125-10 Filed 11/25/20 Page 9 of 13
                            UNCLASSIFIED//FOR OFFICIAL USE ONLY


                            MARYLAND STATE POLICE

                                            Maryland Department of State Police / Licensing Division
                                                                            1111 Reisterstown Road
                                                                               Pikesville, Maryland
                                                        Office: (410) 653.4500 / Fax: (410) 653.4036

                                                        BULLETIN
                                                            LD-HQL-20-002

                                                             July 28, 2020

               Handgun Qualification License Virtual Training (AMENDED) and E-Mails

The COVID-19 pandemic has altered many processes and procedures associated with group gatherings. In an
effort to better serve the citizens of Maryland, and taking into consideration the health and safety of our partner
Qualified Handgun Instructors (QHIs) and customers, the Maryland Department of State Police, Licensing
Division (MDSPLD), has re-evaluated the classroom instruction requirement for the Handgun Qualification
License (HQL) training. Effective immediately, the MDSPLD is approving HQL classroom training, via two-
way virtual platforms. This change in policy does not alleviate any of the HQL training requirements set below.

QHIs electing to participate in virtual HQL training will require a real time, bi-directional audio and visual
connection between the QHI and the students. Pre-recorded presentations of any form are not acceptable.

The Firearms Safety Training Course must be instructed by a QHI and shall consist of a minimum of 4 hours of
instruction, and include the following minimum curricula:

    1. State Firearm Law: Overview of the State firearm laws, including discussion of what constitutes a
       regulated firearm, how to properly purchase or transfer a firearm, where allowed to carry or transport a
       firearm, when necessary to possess a carry permit, who is prohibited from possessing firearms and State
       law relating to minors, permissible levels of force and use of deadly force.
    2. Home Firearm Safety: Overview of handgun and firearm safety in the home, including discussion of
       access to minors, locking and storing of firearms and use of safety devices, such as secure lock boxes.
    3. Handgun Mechanisms and Operation: Overview of the proper operation and safe handling of a
       handgun, including cleaning and maintenance, the loading and unloading of ammunition and the
       differences between revolvers and semi-automatic handguns.


Alert Bulletins are a service of the Maryland Department of State Police. The content of this document is for OFFICIAL USE ONLY. Any
 request for disclosure of this document, or the information contained herein, should be referred to either the originator of the Bulletin, or
                                  the Maryland Department of State Police, Licensing Division, 410.653.4500.


                                       UNCLASSIFIED//FOR OFFICIAL USE ONLY
            Case 1:16-cv-03311-ELH Document 125-10 Filed 11/25/20 Page 10 of 13
                            UNCLASSIFIED//FOR OFFICIAL USE ONLY


                            MARYLAND STATE POLICE

    4. Operation and Handling Demonstration: Orientation component that demonstrates the person’s safe
       operation and handling of a firearm, to include a “live fire” component, in which the applicant safely
       shoots the weapon. An applicant may not be required to fire in excess of 15 yards during qualifications.

QHIs are also reminded that the individual student/applicant’s HQL account must be associated with the
individual student/applicant’s personal email address.

For further information on the HQL, please visit our website by clicking the following link: Handgun
Qualification License. You can also contact us, via email, at: msp.hql@maryland.gov.




Alert Bulletins are a service of the Maryland Department of State Police. The content of this document is for OFFICIAL USE ONLY. Any
 request for disclosure of this document, or the information contained herein, should be referred to either the originator of the Bulletin, or
                                  the Maryland Department of State Police, Licensing Division, 410.653.4500.


                                       UNCLASSIFIED//FOR OFFICIAL USE ONLY
Case 1:16-cv-03311-ELH Document 125-10 Filed 11/25/20 Page 11 of 13




              Declaration Exhibit 3
            Case 1:16-cv-03311-ELH Document 125-10 Filed 11/25/20 Page 12 of 13
                            UNCLASSIFIED//FOR OFFICIAL USE ONLY


                            MARYLAND STATE POLICE

                                            Maryland Department of State Police / Licensing Division
                                                                            1111 Reisterstown Road
                                                                               Pikesville, Maryland
                                                        Office: (410) 653.4500 / Fax: (410) 653.4036

                                                       BULLETIN
                                                          LD-HQL-20-003

                                                        September 18, 2020

                        Discontinuing Printing of Handgun Qualification License Cards

The Maryland Department of State Police, Licensing Division (MDSPLD) is constantly reviewing policy and
procedures in order to enhance the experience of our customers, allied agencies, firearms instructors and dealers,
all while being as fiscally responsible to the citizens of Maryland as possible. With this in mind, beginning
October 1, 2020, the MDSPLD will discontinue printing Handgun Qualification License (HQL) Cards in their
current form.

All HQL applicants approved for an HQL, on or after October 1, 2020, will receive, via US mail, a paper HQL,
similar to the example below. This paper license, or an electronic copy of the license, must be presented to a
dealer or any other person, prior to selling, renting, or transferring a handgun, in accordance with MD Public
Safety §5-117.1 and COMAR 29.03.01.06. The discontinuation of printing of the HQL cards will expedite the
final process of the HQL and ultimately decrease the time it takes for the applicant to receive their HQL.

Qualified Handgun Instructors (QHI) are also reminded that the individual student/applicant’s HQL account
must be associated with the individual student/applicant’s personal email address.

For further information on the HQL, please visit our website by clicking the following link: Handgun
Qualification License. You may also contact us, via email, at: msp.hql@maryland.gov, and Regulated Firearms
Dealers may contact us by utilizing the Livehelp feature within their Licensing Portal.




Alert Bulletins are a service of the Maryland Department of State Police. The content of this document is for OFFICIAL USE ONLY. Any
 request for disclosure of this document, or the information contained herein, should be referred to either the originator of the Bulletin, or
                                  the Maryland Department of State Police, Licensing Division, 410.653.4500.


                                       UNCLASSIFIED//FOR OFFICIAL USE ONLY
            Case 1:16-cv-03311-ELH Document 125-10 Filed 11/25/20 Page 13 of 13
                            UNCLASSIFIED//FOR OFFICIAL USE ONLY


                            MARYLAND STATE POLICE




Alert Bulletins are a service of the Maryland Department of State Police. The content of this document is for OFFICIAL USE ONLY. Any
 request for disclosure of this document, or the information contained herein, should be referred to either the originator of the Bulletin, or
                                  the Maryland Department of State Police, Licensing Division, 410.653.4500.


                                       UNCLASSIFIED//FOR OFFICIAL USE ONLY
